Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 14-28 are pending.  Claims 26-27 are withdrawn. 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-25 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regard to claim 14¸the limitation “comprising” is considered new matter.  The instant specification and claims do not provide support for “comprising” as a substitute for “consisting”.  While dependent claim 19 provides support for component D, the claims and instant specification do not provide support for any and all possible additional components; therefore, there is a new matter issue.  The specification does not provide examples or details about additional components other than A, B, C, and D.  Claims 15-25 and 28 are rejected as well since they depend from claim 14. 
In regard to claim 28¸the instant specification provides support for the non-aromatic hydrophobic crosslinked monomer being either triethylene glycol dimetacrylate or trimethylol methane triacrylate.  The instant specification does not provide support for the non-aromatic hydrophobic crosslinked monomer being a combination of both acrylate compounds.  The situation of “one” is supported but “more” is not. 
Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 19¸the limitation “the hydrophobic crosslinked copolymer further contains 0% to 5% by mass of (D) a hydrophobic non-crosslinked monomer in the total mass” renders the claim indefinite.  It is not clear if D is required or not. Claim 20 is rejected as well since it depends from claim 19.
Claims 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In regard to claim 19¸the limitation “the hydrophobic crosslinked copolymer further contains 0% to 5% by mass of (D) a hydrophobic non-crosslinked monomer in the total mass” renders the claim indefinite.  In the situation where D is not present, the claim is not further limited.  Claim 20 is rejected as well since it depends from claim 19. 

Claim Rejections - 35 USC § 103
Claims 14-25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/136930 by Yotani (Yotani).
In regard to claim 14, Yotani teaches an ion-exchange chromatography packing (abstract; claim 4; [0005]-[0006]; [0012]; [0021]; [0023]-[0039]); capable of being used for separation and/or detection of methylated DNA.  Yotani teaches a base particle comprising a hydrophobic crosslinked copolymer particle and having a cationic functional group on a surface ([0023]-[0039]).  Yotani teaches a hydrophobic crosslinked copolymer comprises a divinyl aromatic monomer ([0030]-[0031]), a non-aromatic hydrophobic crosslinked monomer having two or more vinyl groups ([0030]-[0031]), and a monomer having a reactive functional group ([0030]). 
Yotani teaches the hydrophobic crosslinked copolymer (A) contains 3-15% by mass of the divinyl aromatic monomer ([0034], 10%).  Yotani does not explicitly teach 40-70% by mass of the non-aromatic hydrophobic crosslinked monomer (B) or 10-50% by mass of the monomer having the reactive functional group in the total mass (C).
Yotani teaches the amount of functional groups introduced onto the surface of the base particle is not particularly limited and is based on holding power and separation performance ([0024]).  Yotani teaches analysis time is dependent on functional groups.  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to tune the mass of the non-aromatic hydrophobic crosslinked monomer and the reactive functional groups in the ion exchange chromatography packing of Yotani in order to achieve desired separation performance, holding power, and analysis time. 
In regard to claim 15, Yotani teaches the divinyl aromatic monomer is divinylbenzene ([0030]-[0031]). 
In regard to claim 16, Yotani teaches the reactive functional group is a glycidyl group or an isocyanate group ([0030]; [0032]). 
In regard to claim 17, Yotani teaches the non-aromatic hydrophobic crosslinked monomer having two or more vinyl groups is trimethylol methane trimethacrylate ([0031]). 
In regard to claim 18, Yotani teaches the hydrophobic crosslinked copolymer contains 5-12% by mass of the divinyl aromatic monomer ([0034], 10%).  Yotani does not explicitly teach 55-65% by mass of the non-aromatic hydrophobic crosslinked monomer or 20-35% by mass of the monomer having the reactive functional group in the total mass.
Yotani teaches the amount of functional groups introduced onto the surface of the base particle is not particularly limited and is based on holding power and separation performance ([0024]).  Yotani teaches analysis time is dependent on functional groups.  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to tune the mass of the non-aromatic hydrophobic crosslinked monomer and the reactive functional groups in the ion exchange chromatography packing of Yotani in order to achieve desired separation performance, holding power, and analysis time. 
In regard to claim 19, Yotani teaches a hydrophobic non-crosslinked monomer ([0033]).  Yotani does not teach 0 to 5% by mass of the hydrophobic non-crosslinked monomer. 
Yotani teaches the amount of functional groups introduced onto the surface of the base particle is not particularly limited and is based on holding power and separation performance ([0024]).  Yotani teaches analysis time is dependent on functional groups.  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to tune the mass of the hydrophobic non-crosslinked monomer in the ion exchange chromatography packing of Yotani in order to achieve desired separation performance, holding power, and analysis time. 
In regard to claim 20, Yotani does not explicitly teach the ratio of the divinyl aromatic monomer, the non-aromatic hydrophobic crosslinked monomer, the monomer having the reactive functional group, and the hydrophobic non-crosslinked monomer in the hydrophobic crosslinked copolymer is A:B:C:D = 5 to 12: 55-65: 20-35: 0-5; wherein A+B+C+D=100. 
Yotani teaches the amount of functional groups introduced onto the surface of the base particle is not particularly limited and is based on holding power and separation performance ([0024]).  Yotani teaches analysis time is dependent on functional groups.  It would be obvious to one of ordinary skill in the art at the time the invention was effectively filed to tune the mass ratios of all components in the ion exchange chromatography packing of Yotani in order to achieve desired separation performance, holding power, and analysis time. 
In regard to claim 21, Yotani teaches the divinyl aromatic monomer is divinylbenzene ([0030]-[0031]). 
In regard to claim 22, Yotani teaches the divinyl aromatic monomer is divinylbenzene ([0030]-[0031]), the non-aromatic hydrophobic crosslinked monomer is at least one selected from the group consisting of trimethylol methane triacrylate ([0030]-[0031]).  Yotani teaches the hydrophobic non-crosslinked monomer is not contained or is styrene ([0033]). 
In regard to claim 23, Yotani teaches the cationic functional groups are a strong cationic group and a weak cationic group (abstract; claim 4; [0005]-[0006]). 
In regard to claim 24, Yotani teaches the strong cationic group is a quaternary ammonium group and the weak cationic group is a tertiary amino group (abstract; claim 4; [0005]-[0006]).  
In regard to claim 25, Yotani teaches the base particle has a polymer layer having the strong cationic group and the weak cationic group on the surface (abstract; claim 4; [0005]-[0006]). 
In regard to claim 28, Yotani teaches the non-aromatic hydrophobic crosslinked monomer having two or more vinyl groups is trimethylol methane triacrylate ([0031]). 
Response to Arguments 
Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive. 
In regard to the Applicant’s argument that Yotani does not teach using the monomers recited in claim 14 to prepare the packing; Yotani simply provides a list of monomers which can be used without providing a description of the claimed combination; divinyl aromatic monomer is not used; there is no motivation in Yotani to add divinyl aromatic monomer as it is simply recited as being equivalent to the other named monomers; the present application demonstrates that the divinyl aromatic monomer provides an unexpectedly superior packing; the relative effectiveness of the packing (with divinyl aromatic monomer) is superior; the Examiner does not find this persuasive. 
At least paragraph 30 teaches preparing the packing material with the monomers (see excerpt from Yotani below). 

    PNG
    media_image1.png
    196
    813
    media_image1.png
    Greyscale

As noted above: Yotani teaches a hydrophobic crosslinked copolymer comprises a divinyl aromatic monomer ([0030]-[0031]).

    PNG
    media_image2.png
    271
    808
    media_image2.png
    Greyscale

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., relative effectiveness of the packing) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARA M PEO/Primary Examiner, Art Unit 1777